DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Status of Application
Applicant’s amendments filed 04/27/2021 have been entered.
Claims 27, 28, 30, 33, 34, 36-45, and 47-54 are currently pending.
Claims 42-45 and 47-50 are withdrawn.
Claims 27 and 36 have been amended.
Claims 51-53 are new claims
Claim Rejections - 35 USC § 112
Claims 27-28, 30, 33, 34, 36-41, and 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, the claim recites “substantially resilient to bending.” This term is a relative term which renders the claim indefinite.  The term "”substantially resilient to bending" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, Claim 27 is rendered indefinite.
Claims 28, 30, 33, 34, 36-41, and 51-54 are also rejected, due to their dependency on Claim 27
 Claim Rejections - 35 USC § 103
Claims 27, 30, 36, 37, 40, and 41 are rejected under 35 U.S.C. 103 for being unpatentable over Harrison. (WO 2006/019318)
Regarding Claim 27, Harrison teaches a heat reflective sheet comprising a substrate having first and second outer surfaces and a heat reflective layer located on each of the first and second outer surfaces, each heat reflective layer providing the heat reflective sheet with a respective outwardly facing heat reflective outer surface. (Claim 27 of Harrison).  Harrison teaches the basis weight of the substrate can be 50 to 500 gsm. (Page 4, Lines 1-3). This overlaps the claimed range of 40 to 120 gsm. Harrison teaches the total thickness of the heat reflective sheet can be about 0.5 to 1 mm. (Page 3, Lines 11-12). This overlaps the claimed range of 0.1 to 1.5 mm. 
Harrison does not specifically teach the surface area of 6000 to 65,000 mm2 or maximum dimension across its profile of 50 to 300mm. However, changing in size (profile and surface area) of the resulting product has been recognized as within the level of one with ordinary skill in the art. (MPEP §2144.04, IV). Furthermore, it would be obvious to one with 
While Harrison does not teach the sheet is resilient to bending during use with one textile article, Harrison teaches the same structure of the layers and composition  of the layers; therefore, it would be reasonably expected that sheet of Harrison would inherently be able to resilient to bending in a tumble dryer with at least one textile article. 
Regarding Claim 30, Harrison teaches each reflective layer can have a thickness of 10 to 15 micron. (Page 4, Lines 13-15). This overlaps the claimed range of 0.01 to 0.5 mm.
Regarding Claim 36, Harrison teaches the basis weight of the substrate can be 50 to 500 gsm. (Page 4, Lines 1-3). This overlaps the claimed range of 80 gsm.
Regarding Claim 37, Harrison teaches the reflective layer comprises a metal material. (Abstract). 
Regarding Claim 40, Harrison teaches the heat reflective layers are joined to the substrate by adhesive. (Abstract). 
Regarding Claim 51-53, Harris does not teaches the claimed size and shape. However, changing in size and/or shape of the resulting product has been recognized as within the level of one with ordinary skill in the art. (MPEP §2144.04, IV).
Regarding Claim 41, Harrison teaches the sheet can be rolled, giving a curved peripheral profile. (Abstract). 

Claim 33 and 34 are rejected under 35 U.S.C. 103 for being unpatentable over Harrison in view of Kawai et al. (US 3,832,281).
Regarding Claims 33 and 34, Harrison teaches the substrate can be cellulose paper or synthetic paper, where the paper has some water-resistance. (Page 9, Lines 25-40). Harrison does not teach the substrate is a non-woven material.
Kawai teaches a non-woven cellulose/synthetic paper that provides the advantage of water resistance along with increased strength (Abstract; Column 2, Lines 41-46). Thus, as Harrison states synthetic paper is suitable and improved moisture resistance is desirable, it would have been obvious to one with ordinary skill in the art to use the paper of Kawai. 

Claim 38 is rejected under 35 U.S.C. for being unpatentable over Harrison in view of Orologio (US 2013/0061448)
Regarding Claim 28, Harrison teaches the reflective comprises metal, but does not specifically teach aluminum. Orologio teaches aluminum metallized polyester films provides reflective properties as well as improved fire resistance. (Paragraph 0031). Thus, it would have been obvious to one with ordinary skill in the art to metallize the polyester layers of Harrison with aluminum to improve fire resistance of the heat reflective sheet. 

Claim 39 is rejected under 35 U.S.C. 103 for being unpatentable over Harrison and Orologio as applied in Claim 38, in further view of Guo (CN 203957445)
Regarding Claim 39, 
Guo teaches a reflective insulating sheet. (Line 10-19). Guo teaches aluminum or gold aluminum foil are both suitable as operating as the reflective material (Line 29-35). Thus, as Guo teaches both regular and gold aluminum foil are suitable for reflective layer for heat reflective insulating materials and are functional equivalents The substitution of equivalents requires no express suggestion. (MPEP §2144.06, II). Thus, it would have been obvious to one with ordinary skill in the art to use gold aluminum foil as the heat reflective layer of Harrison and Orologio.

Claim 27-28, 30, 33, 34, 36-41, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kok (WO 2016/034646) in view of Sroog (US 2,961,365)
Regarding Claim 27, Kok teaches a dcorative reflective sheet comprising a polyester substrate having a first outer surface and a second outer surface and a metal foil, a heat reflective layer, located on each of the first and second outer surfaces of the substrate. (Paragraph 0013). Kok teaches the metal foil can be aluminum, gold, silver, platinum, copper or alloys thereof (Paragraph 0020), which offer an outwardly heat reflective outer surface. Kok teaches the basis weight of the substrate has a basis weight of 10 to 80 g/m2. (Paragraph 0028). This overlaps the claimed range of 50 to 120 gsm.
Kok does not teach the surface area of the outer surface, the maximum profile dimension or the total thickness of the sheet. Kok does teaches the foil layer can have a thickness of 0.001 to 0.5 mm.
Sroog teaches lamination of metal to polyester core (Claim 1-2 of Sroog). Sroog teaches a thickness of 0.25 to 10 mils is suitable for the thickness of the polyester core substrate for use 
Kok and Sroog does not specifically teach the surface area of 6000 to 65,000 mm2 or maximum dimension across its profile of 50 to 300mm. However, changing in size (profile and surface area) of the resulting product has been recognized as within the level of one with ordinary skill in the art. (MPEP §2144.04, IV). Furthermore, it would be obvious to one with ordinary skill in the art to adjust the decorative sheet to whatever is covering or formed into. 
While Kok and Sroog does not teach the sheet is resilient to bending during use with one textile article, Kok and Sroog teaches the same structure of the layers and composition of the layers; therefore, it would be reasonably expected that sheet of Kok and Sroog would inherently be able to resilient to bending in a tumble dryer with at least one textile article. 
Regarding Claim 28, Kok teaches the foil layer can have a thickness of 0.001 to 0.5 mm. (Paragraph 0019). This overlaps the claimed range of at least 0.05 mm.
Regarding Claim 30, Kok teaches the foil layer can have a thickness of 0.001 to 0.5 mm. (Paragraph 0019). This overlaps the claimed range of 0.01 to 0.5 mm.
Regarding Claim 33, Kok teaches the substrate can include a nonwoven layer. (Paragraph 0012, 0013).
Regarding Claim 34, Sroog teaches PET is a preferred polyester for lamination, due to its good physical properties. (Column 1-2). Thus, as Sroog teaches PET is suitable as a non-woven 
Regarding Claim 36, Kok teaches the basis weight of the substrate is 10 to 80 g/m2.  (Paragraph 0028). 
Regarding Claim 37-38, Kok teaches the metal foil can be aluminum, gold, silver, platinum, copper or alloys thereof (Paragraph 0020).
Regarding Claim 39, Kok teaches metal foil can be an alloy of aluminum and gold (Paragraph 0020), which would make a gold aluminum foil. 
Regarding Claim 40, Kok teaches the foil layers are bonded to the substrate by an adhesive. (Paragraph 0012). 
Regarding Claim 41, Kok teaches the sheet is flexible (Paragraph 0002), which means sheet can have a substantially polygonal or curved peripheral profile. 
Regarding Claim 51-53, Kok and Sroog does not teaches the claimed size and shape. However, changing in size and/or shape of the resulting product has been recognized as within the level of one with ordinary skill in the art. (MPEP §2144.04, IV).
Regarding Claim 54, Kok teaches the fabric can be polyester, which is considered a hydrophobic polymer. (Paragraph 0027). 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Harrison’s metallized plastic films are not comparable to heat reflective layers claimed. However, Applicant has not provided evidence to support this assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, this line of argument is found unpersuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781